                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIANA SHARNEE OREE,                          :
     Plaintiff,                               :      CIVIL ACTION
                                              :
       v.                                     :
                                              :
COMMISSIONER OF THE SOCIAL                    :
SECURITY ADMINISTRATION,                      :      No. 18-5501
     Defendant.                               :

                                 MEMORANDUM OPINION

Timothy R. Rice                                                               September 24, 2019
U.S. Magistrate Judge

       For reasons I previously articulated in Wilson v. Berryhill, No. 18-4862, 2019 WL

2121094 (E.D. Pa. May 14, 2019), which were adopted in Culclasure v. Comm’r of the Soc. Sec.

Admin., No. 18-1543, 2019 WL 1641192 (E.D. Pa. Apr. 16, 2019) and Perez v. Berryhill, No.

18-1907 (doc. 15) (E.D. Pa. Jan. 7, 2019), report and recommendation adopted, Order (E.D. Pa.

Apr. 23, 2019) (doc. 22), I remand Plaintiff’s case to a different, constitutionally appointed ALJ.

       Since the ALJ’s decision was a nullity based on Lucia v. S.E.C., 138 S. Ct. 2044, 2055

(2018) (holding ALJs employed by the Securities and Exchange Commission (“SEC”) were

inferior officers subject to the Appointments Clause of the United States Constitution), I need not

address the merits of her additional claims because a new ALJ must conduct a de novo review on

remand.

       An appropriate Order accompanies this opinion.
